ACCEPTED
                                                                                           04-14-00338-CR
Law Office of David A. Schulman
Post Office Box 783                                                             FOURTH COURT OF APPEALS
Austin, Texas 78767                                                                  SAN ANTONIO, TEXAS
Tel. 512-474-4747
Fax: 512-532-6282
                                           No. 04-14-00338-CR                        3/23/2015 12:07:59 PM
                                                                                             KEITH HOTTLE
                                                                                                    CLERK
                 IN THE COURT OF APPEALS FOR THE FOURTH JUDICIAL
                         DISTRICT OF TEXAS, AT SAN ANTONIO
                                  Benny Cavazos Valverde, Appellant FILED IN
                                                                   4th COURT OF APPEALS
                                                   v.               SAN ANTONIO, TEXAS
                                                                   3/23/2015 12:07:59 PM
                                     The State of Texas,   Appellee KEITHClerk
                                                                             E. HOTTLE

         On Appeal in Case No. 2012CR3980, from the 290th District
         Court of Bexar County, the Hon. Melissa Skinner, Judge Presiding

                Motion for Extension of Time To File
                    Appellant's Brief on Appeal
         TO THE HONORABLE FOURTH COURT OF APPEALS:
                      COMES NOW, Benny Cavazos Valverde, Appellant in the
         above styled and numbered cause (“Appellant”), by and through
         his retained counsel, David A. Schulman, his undersigned
         attorney of record, and respectfully enters this “Motion for
         Extension of Time to File Appellant's Brief on Appeal,” and in
         support of such Motion would show the Court:

                                                    I

                      Appellant was convicted of the offense of murder in the 290th
         District Court of Bexar County, then timely perfected his appeal.
         The deadline for filing Appellant's Brief with the Court is the 23rd
         day of March, 2015. Appellant's request for an extension is based
         upon the inability of the undersigned attorney to complete his



                                                    1
review of the record, which runs in excess of 1200 pages, and to
finish research on the issues raised by the trial of the case.

                                 II
    Said attorney would further show that he will require an
additional thirty (30) days in which to complete the research and
prepare Appellant's Brief on Appeal. This is Appellant's second
request for an extension of time in which to file his brief.

                              Prayer
    WHEREFORE PREMISES CONSIDERED, Appellant prays this
Honorable Court to grant his “Motion for Extension of Time to File
Brief on Appeal,” and Order that the deadline for filing such be
extended an additional thirty (30) days, until April 22, 2015, or
until such time as set by this Court.
                             Respectfully submitted,



                             ____________________________________
                             David A. Schulman
                             Attorney at Law
                             Post Office Box 783
                             Austin, Texas 78767-0783
                             Tel. 512-474-4747
                             Fax: 512-532-6282
                             zdrdavida@davidschulman.com

                             State Bar Card No. 17833400

                             Attorney for Appellant

                                 2
           Certificate of Compliance and Delivery

     This is to certify that: (1) this document, created using WordPerfect™

X7 software, contains 320 words, excluding those items permitted by Rule

9.4 (i)(1), Tex.R.App.Pro., and complies with Rules 9.4 (i)(2)(B) and 9.4 (i)(3),

Tex.R.App.Pro.; and (2) on March 23, 2015, a true and correct copy of the

above and foregoing motion for extension was transmitted via the eService

function   on   the   State’s   eFiling     portal,   to   Laura   E.   Durbin

(laura.durbin@bexar.org), counsel of record for the State of Texas.



                                  ______________________________________
                                  David A. Schulman




                                        3